internal_revenue_service department of the treasury number release date index number p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-117973-98 date date re legend decedent niece date date bank a b c w x y z state dear we received your letter dated date submitted on behalf of decedent’s estate requesting a ruling concerning the deductibility of interest_expense under sec_2053 of the internal_revenue_code this letter responds to that request the represented facts are as follows decedent died on date decedent's niece niece also decedent's conservator is the principal beneficiary of decedent's_estate decedent's_estate was initially administered by bank after the filing of the estate and generation-skipping plr-117973-98 transfer_tax return on form_706 and prior to the issuance of the closing letter dated date bank resigned and niece succeeded bank as the personal representative of decedent’s estate decedent’s federal estate_tax_return reported a gross_estate of a of the total gross_estate b represented the value of real_estate including a closely-held business_interest in the form of a commercial shopping center the shopping center was valued for federal estate_tax purposes at c and thus comprised approximately w percent of the value of decedent’s gross_estate this percentage of business_assets met the percentage requirements for purposes of the election under sec_6166 decedent’s estate elected under sec_6166 therefore to defer payment of the federal estate_tax attributable to the value of the shopping center and to pay the estate_tax in installments together with annual payments of interest on the unpaid portion of the federal estate_tax liability during the deferral_period to date the estate has made the required_payments it has been represented that niece the personal representative and principal beneficiary of decedent's_estate received approximately x percent of decedent’s estate it has been further represented that niece holds a y percent direct interest in the commercial shopping center and as well currently operates the shopping center the remaining z percent is held in a_trust for the benefit of niece's daughter decedent's_estate represents that it has had difficulty obtaining operational lines of credit because of the federal_tax_lien resulting from the election under sec_6166 and that the future payments required under sec_6166 would cause a strain on the cash_flow of the commercial shopping center decedent's_estate further represents that the majority of other gross_estate assets have been liquidated to pay estate_taxes accordingly decedent's_estate has determined that it is in the best interests of the closely-held business to obtain a commercial loan for the purpose of paying off the deferred estate_taxes in full to date such a loan has been secured and the deferred estate_taxes have been paid in full it has been represented that a loan has been secured and the deferred estate_taxes have been paid in full inasmuch as the applicable loan documents contain a prepayment option however it has been further represented that the loan documents will be amended to provide that the loan may not be prepaid and upon default all interest that would have been owed throughout the loan term must be paid in full at the time of default decedent's_estate represents that it will not deduct the interest attributable to the loan as an administration expense until the loan documents have been amended to remove any possibility of prepayment the decedent's_estate requests the following ruling the interest attributable to a loan obtained through a commercial lender to pay off federal_estate_taxes deferred under sec_6166 is deductible as an administration expense under sec_2053 of the internal_revenue_code plr-117973-98 sec_2053 of the code provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for administration_expenses as are allowable by the laws of the jurisdiction under which the estate is being administered sec_20_2053-1 of the estate_tax regulations provides that an item may be entered on the return for deduction though its exact amount is not then known provided it is ascertainable with reasonable certainty and will be paid no deduction may be taken upon the basis of a vague or uncertain estimate sec_20_2053-3 provides that amounts deductible from a decedent’s gross_estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent’s estate that is in the collection of assets payment of debts and distribution_of_property to the persons entitled to it the expenses contemplated in the law are such only as attend the settlement of an estate and the transfer of the property of the estate to individual beneficiaries or to a trustee whether the trustee is the executor or some other person expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions see 76_tc_369 quoting 49_tc_207 revrul_81_154 1981_1_cb_470 holds that the interest on a federal estate_tax liability is a deductible administration expense to the extent allowable under local law regardless of the reason incurred revrul_84_75 1984_1_cb_193 holds that interest on a loan obtained by an executor of an estate is a deductible administration expense provided the loan was reasonably and necessarily incurred in the administration of the estate the revenue_ruling concludes that because the loan was obtained in order to avoid a forced sale of assets the loan was reasonably and necessarily incurred in administering the estate however because the estate's obligation to make payments on the loan could be accelerated because for example the estate might prepay the loan or the estate might default the amount of interest the estate might pay in the future is uncertain within the meaning of sec_20_2053-1 accordingly the ruling concludes that the interest is deductible by the estate only after it accrues and any estimated amount of interest to accrue in the future is not deductible in 68_tc_74 acq 1978_2_cb_1 the tax_court found that it was well settled that an estate may borrow money from a private lender to satisfy its federal estate_tax liability and deduct the interest incurred on the debt as an administration expense under sec_2053 relying upon 36_bta_698 the tax_court noted that since that decision it has consistently held that expenses_incurred to prevent financial loss to an estate resulting from forced sales of its assets in order to pay its estate_taxes are deductible for estate_tax purposes as administration_expenses plr-117973-98 estate of bahr t c pincite furthermore a given expense associated with the administration of an estate may be incurred for various reasons that is to benefit the heirs but at the same time to acquire cash to pay expenses preserve the estate or to effect a distribution see park’s 57_tc_705 rev'd 475_f2d_673 6th cir in reversing the tax_court noting that a given expense associated with the administration of an estate that benefits the estate will also in effect benefit the beneficiaries sec_114 of the state code provides in relevant part that a personal representative acting reasonably for the benefit of interested persons is authorized to insure the assets of the estate against damage and loss and insure the personal representative against liability to third persons advance or borrow money with or without security pay taxes assessments and expenses incident to the administration of the estate prosecute or defend actions claims or proceedings in any jurisdiction for the protection of the estate of the personal representative in the performance of duties as personal representative continue any business or venture in which the decedent was engaged at the time of death to preserve the value of the business or venture decedent's_estate has represented that the federal_tax_lien resulting from the election under sec_6166 has made it difficult for niece to obtain operational lines of credit for the commercial shopping center thus niece believes that it is in the best interests of the business of operating the shopping center to obtain a commercial loan for the purpose of paying off in full the deferred estate_taxes based upon the representations made and the information submitted we conclude that interest attributable to a loan obtained through a commercial lender to pay off federal_estate_taxes plr-117973-98 deferred under sec_6166 is deductible as an administration expense under sec_2053 of the code assuming that the amount of interest is ascertainable with reasonable certainty and will be paid and is not based upon a vague or uncertain estimate while the loan may have incidentally benefitted niece we do not believe that decedent’s estate obtained the loan solely for the individual benefit of niece rather we believe that the loan was necessary for the preservation of a significant asset of decedent’s estate because the loan was obtained to avoid a forced sale of assets therefore the loan was reasonably and necessarily incurred in the administration of the estate except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be sent to the service_center where the decedent’s federal estate_tax_return was filed a copy is enclosed for that purpose sincerely james c gibbons james c gibbons badge number assistant to the branch chief branch assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
